Name: Commission Regulation (EEC) No 3129/91 of 25 October 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/36 Official Journal of the European Communities 26. 10. 91 COMMISSION REGULATION (EEC) No 3129/91 of 25 October 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3065/91 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3065/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 26 October 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 26 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . (j OJ No L 279, 7. 10 . 1991 , p. 43. o OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 289, 19 . 10 . 1991 , p. 30 . O OJ No L 266, 28. 9 . 1983, p. 1 . 26. 10 . 91 Official Journal of the European Communities No L 296/37 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 (&gt;) 1st period 11(1) 2nd period 12 (') 3rd period l (') 4th period 2 (') 5th period 3 (&gt;) 1 . Gross aids (ECU) : \ \  Spain 17,234 17,532 17,790 18,018 16,626 16,904  Portugal 24,204 24,502 24,760 24,988 23,596 23,874  Other Member States 17,234 17,532 17,790 18,018 16,626 16,904 2. Final aids : \ 1 Seed harvested and processed in : I \  Federal Republic of Germany (DM) 40,57 41,27 41,88 42,42 39,14 39,80  Netherlands (Fl) 45,71 46,50 47,19 47,79 44,10 44,84  BLEU (Bfrs/Lfrs) 836,82 851,29 863,82 874,89 807,30 820,80  France (FF) 136,07 138,43 140,46 142,26 131,27 133,47  Denmark (Dkr) 154,76 157,44 159,75 161,80 149,30 151,80  Ireland ( £ Irl) 15,145 15,407 15,633 15,834 14,611 14,855  United Kingdom ( £) 13,602 13,840 14,045 14,226 13,108 13,329  Italy (Lit) 30 357 30 882 31 336 31 738 29 286 29 724  Greece (Dr) 4 231,29 4 293,85 4 320,80 4 339,31 3 966,43 3 910,02  Spain (Pta) ; 2 636,73 2 681,54 2 720,41 2751,93 2 545,67 2 574,86  Portugal (Esc) 5 130,28 5 192,15 5 245,90 5 288,35 5 006,35 5 039,11 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 o 1st period 11(1) 2nd period 12 0 3rd period l (') 4th period 2 (') 5th period 3 0 1 . Gross aids (ECU) :  Spain 18,484 18,782 19,040 19,268 17,876 18,154  Portugal 25,454 25,752 26,010 26,238 24,846 25,124  Other Member States 18,484 18,782 19,040 19,268 17,876 18,154 2. Final aids : 1 \ Seed harvested and processed in : ||||  Federal Republic of Germany (DM) 43,51 44,22 44,82 45,36 42,08 42,74  Netherlands (Fl) 49,03 49,82 50,50 51,11 47,42 48,15  BLEU (Bfrs/Lfrs) 897,51 911,98 924,51 935,58 867,99 881,49  France (FF) 145,94 148,30 150,33 , 152,13 141,14 143,34  Denmark (Dkr) 165,98 168,66 170,98 173,02 160,52 163,02  Ireland ( £ Irl) 16,243 16,505 16,732 16,932 15,709 15,953  United Kingdom ( £) 14,596 14,834 15,039 15,220 14,102 14,323  Italy (Lit) 32 559 33 084 33 538 33 940 31 488 31 925  Greece (Dr) 4 546,44 4 609,00 4 635,95 4 654,46 4 281,58 4 225,17  Spain (Pta) 2 825,26 2 870,07 . 2 908,95 2 940,46 2 734,21 2 763,40  Portugal (Esc) 5 391,12 5 453,00 5 506,74 5 549,19 5 267,19 5 299,96 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. No L 296/38 Official Journal of the European Communities 26. 10 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 (') 1st period ll (') 2nd period 12 (') 3rd period 1 0) 4th period : 20 1 . Gross aids (ECU) : \  Spain 25,453 25,784 26,115 26,565 26,131  Portugal 32,643 32,974 33,305 33,753 33,333 :  Other Member States 20,403 20,734 21,065 21,513 21,093 2. Final aids : l (a) Seed harvested and processed in (2) : \ \  Federal Republic of Germany I \ \ \ (DM) 48,03 48,81 49,59 50,65 49,66  Netherlands (Fl) 54,12 55,00 55,88 57,06 55,95  BLEU (Bfrs/Lfrs) 990,69 1 006,77 1 022,84 1 044,59 1 024,20  France (FF) 161,09 163,71 166,32 169,86 166,54  Denmark (Dkr) 183,22 186,19 189,16 193,18 189,41  Ireland ( £ Irl) 17,930 18,221 18,511 18,905 18,536  United Kingdom ( £) 16,097 16,361 16,625 16,982 16,643  Italy (Lit) 35 939 36 522 37 105 37 894 37 154  Greece (Dr) 5 002,96 5 070,60 5 106,99 5 173,98 5 058,59  Portugal (Esc) 6 907,77 6 976,60 7 045,44 7 131,81 7 047,84 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 3 884,65 3 934,47 3 984,29 4 048,27 3 984,44  in another Member State (Pta) 3 952,97 4 002,79 4 052,61 4 116,35 4 054,60 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,047200 2,046260 2,045400 2,044560 2,044560 2,042360 Fl 2,308280 2,307160 2,306010 2,305080 2,305080 2,303100 Bfrs/Lfrs 42,167900 42,143200 42,122000 42,102100 42,102100 42,037299 FF 6,979510 6,975230 6,971720 6,968060 6,968060 6,957270 Dkr 7,905280 7,902750 7,900310 7,897100 7,897100 7,893610 £Irl 0,765619 0,765273 0,764902 0,764899 0,764899 0,763482 £ 0,703826 0,704190 0,704439 0,704489 0,704489 0,704654 Lit 1 531,69 1 533,37 1 534,84 1 536,72 1 536,72 1 542,04 Dr 227,99100 229,90600 232,18900 234,50500 234,50500 241,35800 Esc 176,44000 176,65900 177,03700 177,63100 177,63100 178,96800 Pta 128,98800 129,30000 129,56700 129,79700 129,79700 130,44300